Citation Nr: 0838380	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-34 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure. 

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran verified active service from December 1967 to 
December 1973, and additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
COPD, to include as secondary to asbestos exposure, and for 
DJD of the lumbar spine. 

The veteran was scheduled to appear before the Board via 
videoconference before the undersigned Veterans Law Judge, 
seated at the Board's Central Office in Washington, D.C. on 
October 23, 2008.  However, the veteran did not report to the 
hearing, and has not provided an explanation for his absence.  
As such, the veteran's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20. 703. 


FINDINGS OF FACT

1.  The veteran's COPD first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein, including asbestos exposure.

2.  The veteran's DJD of the lumbar spine first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  COPD claimed as due to exposure to asbestos was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  DJD of the lumbar spine was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In October 2006, before the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

The October 2006 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in April 2007 as to 
both of his claims, and specific opinions were obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 West (2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  The veteran's 
COPD, however, is not a disability for which service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

COPD

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.  Mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service. Hickson v. West, 12 Vet. App. 247 (1999).

The veteran contends that he was exposed to asbestos during 
service and that as a result of this exposure he developed 
COPD.  Specifically, he asserts that he was exposed to 
asbestos as a result of his duties guarding the small 
receiver room while the insulation was torn out and replaced 
aboard the U.S.S. Boxer in 1966.  While the veteran's DD-214 
lists his occupational specialty as radio operator, and his 
service personnel records reflect service aboard the U.S.S. 
Boxer during 1966, there is no evidence of record to support 
the conclusion that the veteran was exposed to asbestos 
during service. 

Mere exposure to a potentially harmful agent, however, is 
insufficient for eligibility for VA disability benefits.  
Thus, even if the evidence of record indicated that the 
veteran was exposed to asbestos during service; medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between the 
current disability and exposure to asbestos in service.  
Hickson v. West, 12 Vet. App. 247 (1999).

While the veteran's service treatment records indicate 
treatment for bronchitis and other complaints related to the 
chest, there is no indication that the veteran was treated 
for, or diagnosed with, COPD, asbestosis, or another 
asbestos-related disease.  

Report of Medical Examination dated in March 1964, conducted 
for the purpose of reserve enlistment, is silent for any 
abnormalities as to the veteran's lungs and chest.  Report of 
Medical History dated at that time is silent for any 
conditions as to the veteran's lungs and chest.  Report of 
Medical Examination dated in December 1964, conducted as an 
annual examination for reservists, is silent for any 
abnormalities as to the veteran's lungs and chest.  Report of 
Medical History dated at that time indicates that the veteran 
reported a history of whooping cough, chronic or frequent 
colds, and pain or pressure in chest.  The examiner described 
a non-disabling soreness in the costochondral margin on the 
left after running.  Service treatment records dated in June 
1964 indicate that x-ray examination of the chest was 
negative.  

Report of Medical Examination dated in November 1965, 
conducted for the purpose of release from active duty for 
training, is silent for any abnormalities as to the veteran's 
lungs and chest.  

Service treatment records dated in April 1966 indicate that 
the veteran complained of a productive cough.  Record of x-
ray examination of the chest at that time revealed an 
essentially negative chest.  

Report of Medical Examination dated in April 1967, conducted 
for the purpose of discharge and reenlistment, is silent for 
any abnormalities as to the veteran's lungs and chest. 

Service treatment records dated in October 1968 indicate that 
the veteran complained of pain in the chest and reported that 
he had the flu.  The veteran reported pain on inhalation and 
coughing.  On physical examination of the chest, bilateral 
bronchi were noted.  X-ray examination dated in November 1968 
revealed a chest within normal limits.  Records indicate that 
the veteran complained of a slight productive cough in 
December 1968.

Service treatment records dated in November 1970 indicate 
that the veteran complained of cold symptoms.  On 
auscultation, bilateral inspiratory and expiratory rales were 
noted.  The veteran was diagnosed with acute bronchitis and a 
common cold.  

Service treatment records dated in April 1971 indicate that 
the veteran complained of a cold with a productive cough.  
Bilateral inspiratory wheezes were noted upon chest 
auscultation and the veteran was diagnosed with bronchitis.  
X-ray examinations of the chest at that time revealed no 
evidence of abnormalities in the bony thorax, heart, or lungs 
and increased bronchovascular markings unchanged from x-ray 
examination findings dated in November 1970 and April 1970. 

Additional service treatment records dated in April 1971 
indicate that the veteran complained of increased congestion.  
Physical examination revealed rhinitis and nasal edema, and 
occasional bilateral inspiratory rhonci.  At that time, the 
veteran was diagnosed with sinusitis and increased 
bronchovascular markings and tendency for bronchitis.  The 
veteran was advised to stop smoking.  

Report of Medical Examination dated in December 1973, 
conducted for the purpose of separation from service, is 
silent for any abnormalities as to the veteran's lungs and 
chest.  Report of Medical History dated at that time 
indicates that the veteran reported a history of chronic or 
frequent colds.

Because no respiratory condition, including COPD, was found 
on examination at separation, the Board finds that there is 
no evidence of a chronic respiratory condition, including 
COPD, at separation.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
respiratory disorder.  38 C.F.R. § 3.303(b).  

The first clinical evidence of post-service treatment of a 
respiratory condition is dated in May 2002.  At that time, 
private treatment records indicate that the veteran 
complained of difficulty breathing and feeling like he wasn't 
getting any air.  X-ray examination revealed emphysema 
(COPD), no active disease, and an acute exacerbation of COPD.  
Private treatment records dated in September 2002 indicate 
that the veteran again complained of a shortness of breath.  
X-ray examination was not conducted and the veteran was 
diagnosed with an acute exacerbation of COPD.  Private 
treatment records in January 2003 indicate that the veteran 
complained of difficulty breathing and shortness of breath.  
Private treatment records also indicate that the veteran 
underwent spirometry testing in March 2003.  Record of this 
testing indicates a lung age of 149 years and severe 
restriction, both prior and subsequent to medication.  The 
records also indicate that the veteran was a smoker.  

The veteran was awarded disability benefits by the Social 
Security Administration in April 2003 as a result of his 
COPD.  Neither the decision granting benefits, nor the 
records upon which the decision was based, however, relates 
the veteran's COPD to his military service, including to 
asbestos exposure.

The next clinical evidence of treatment for COPD is dated in 
August 2003.  At that time, VA treatment records indicate 
that the veteran reported as a new patient.  The veteran 
listed breathing as one of his medical issues and reported 
some shortness of breath when lying down, frequent cough with 
mucous, and occasional difficulty swallowing.  The veteran 
reported that he had smoked two packs or more of cigarettes 
per day for the past forty years.  Physical examination at 
that time revealed decreased air entry with no wheezing, and 
the veteran was diagnosed with COPD.

Treatment records dated in April 2005 indicate that the 
veteran sought a complete history and physical examination 
for the evaluation and management of his medical problems, to 
include COPD and tobacco abuse.  The veteran reported that he 
had COPD for the past seven or eight years, and that the 
condition was stable.  Physical examination revealed a 
pulmonary artery diameter somewhat prolonged compared to 
transverse, somewhat prolonged expiratory phase of 
respiration, hyper-tympanic to percussion, and minimal 
wheeze.  The veteran was assessed with poorly-controlled 
COPD, and medication and a smoking cessation program were 
prescribed.  

Treatment records dated in July 2005 indicate that the 
veteran's COPD management was continued.  The veteran 
reported that he had responded to smoking cessation measures 
for eight to nine weeks, but that he began smoking again and 
did not want to try to quit again.  

Treatment records dated in June 2006 as to an unrelated 
health problem indicate that the physician reported that the 
veteran had shortness of breath, emphysema, and cough due to 
smoking.  

Treatment records dated in February 2007 indicate that the 
veteran complained of a productive cough for the past six 
days. 

At no time did any treating physician relate the veteran's 
COPD to his military service, including to asbestos exposure.  
Significantly, the veteran's post-service treatment records 
are negative for a diagnosis of asbestosis or any other 
asbestos-related disease.

The veteran underwent VA examination in April 2007.  At that 
time, the examiner stated that the veteran's COPD began in 
1991, the circumstance and initial manifestation of COPD was 
tobacco use, the course of COPD since onset was progressively 
worse, and the veteran's response to medication was fair and 
slowed the progression of his disease.  The veteran reported 
a history of a constant or near constant productive cough, 
and a history of constant or near constant wheezing.  The 
veteran reported a history of swelling and frequent dyspnea 
on rest and all types of exertion.  The veteran reported that 
he did not have a history of respiratory failure, 
incapacitation, fever, anorexia, or chest pain.   The 
veteran's daily heavy tobacco use was noted as historically 
significant.  Physical examination revealed normal heart 
sounds, wheezing, slightly limited diaphragm excursion, 
slightly limited chest expansion, no deformity of the chest 
wall, no chest wall scarring, and no signs of weight loss or 
malnutrition.  The examiner stated that there were no 
conditions that may have been associated with pulmonary 
restrictive disease.  X-ray examination revealed COPD only, 
with no pleural plaques.  There was no evidence of cor 
pulmonale, pulmonary hypertension, or RVH.  The veteran was 
diagnosed with COPD due to tobacco use.   The examiner opined 
that the veteran's COPD was not due to possible asbestos 
exposure in the military, or as a result of any in-service 
illness.  The examiner further explained that the veteran's 
chronic tobacco use led to his COPD and that there was no 
evidence of asbestosis.  The examiner stated that the 
veteran's claim file and treatment records had been reviewed.

The first clinical evidence of COPD is dated in May 2002, 
approximately 29 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the veteran has COPD 
due to chronic tobacco use.  The medical evidence of record 
does not establish that the veteran has asbestosis or an 
asbestos-related disorder.  With no evidence of any 
relationship between the veteran's COPD and his military 
service, and no evidence of any current asbestosis or 
asbestos-related disorder that is related to his military 
service, service connection for COPD, to include as due to 
asbestos exposure, is not warranted.

The veteran has attributed his COPD to asbestos exposure in 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Thus, the veteran's lay assertions are not 
competent or sufficient. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Gravely v. Nicholson, 2007 WL 715919 (Vet. 
App. Feb. 22, 2007) (noting that the absence of in-service or 
contemporary medical evidence is a factor in weighing the 
probative value of lay testimony).

The weight of the medical evidence demonstrates that the 
veteran's COPD began many years after service and was not 
caused by any incident of service, including asbestos 
exposure.  The Board concludes that COPD was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim of entitlement to service 
connection for COPD, to include as secondary to asbestos 
exposure, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine DJD

The veteran contends that his DJD of the lumbar spine was 
caused by a back injury he incurred during service in 1966.  

Report of Medical Examination dated in March 1964, conducted 
for the purpose of reserve enlistment, is silent as to any 
abnormalities of the veteran's spine.  Report of Medical 
History at that time is silent for a history of arthritis or 
any bone, joint, or other deformity.  

Report of Medical Examination dated in December 1964, 
conducted as an annual examination for reservists, is silent 
as to any abnormalities of the veteran's spine.  Report of 
Medical History at that time is silent for a history of 
arthritis or any bone, joint, or other deformity.  

Report of Medical Examination dated in November 1965, 
conducted for the purpose of release from active duty for 
training, is silent as to any abnormalities as to the 
veteran's spine. 

Service treatment records dated in April 1966 indicate that 
the veteran complained of persistent lower back pain.  The 
veteran had full range of motion and no spasms or tenderness 
were noted.  The veteran was diagnosed with minor back strain 
and prescribed medication and exercise.

Service treatment records dated in September 1966 indicate 
that the veteran complained of back pain over the past three 
days in the lower L-5 area.  The veteran reported that he 
fell eight hours prior to the time of the treatment.  Report 
of physical examination was negative for fracture of serious 
injury.  The veteran was diagnosed with lumbar strain and 
prescribed heat and exercise.

Report of Medical Examination dated in April 1967, conducted 
for the purpose of discharge and reenlistment, is silent for 
any abnormalities as to the veteran's spine.

Service treatment records dated in March 1968 indicate that 
the veteran complained of lower back pain in conjunction with 
an upset stomach, congestion, chills, and diarrhea.  

Service treatment records dated in November 1968 indicate 
that the veteran complained of intermittent lumbar back pain 
over the past two years.  The veteran reported that he had 
experienced a back injury two years prior.  Physical 
examination revealed low back discomfort left of the 
vertebral column at the sacroiliac area.  Local tenderness, 
negative straight leg raise and symmetrical reflexes were 
noted.  X-ray examination revealed asymmetry of the left and 
side fifth lumbar vertebra.  The veteran was diagnosed with 
back strain and was prescribed medication and exercise.  

Service treatment records dated in February 1970 indicate 
that the veteran complained of pain in the lower right side 
without recent injury or heavy lifting.  The veteran reported 
that he had experienced back trouble since November 1968.   
The veteran was diagnosed with back strain.

Service treatment records dated in May 1972 indicate that the 
veteran complained of back pain after lifting heavy 
machinery.  The veteran was observed to be able to assume all 
positions.  The veteran was observed to have guarding in the 
sacral area.  The veteran was diagnosed with lower back 
strain and prescribed medication.  

Report of Medical Examination dated in December 1973, 
conducted for the purpose of separation from service, is 
silent for any abnormalities as to the veteran's spine.  
Report of Medical History at that time is silent for a 
history of arthritis or any bone, joint, or other deformity.  

While the veteran's service treatment records indicate 
treatment for low back pain, his records are negative for DJD 
of the lumbar spine.  Because no DJD of the lumbar spine was 
found on examination at separation, the Board finds that 
there was no evidence of chronic DJD of the lumbar spine at 
separation.  38 C.F.R.          § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his DJD 
of the lumbar spine.  38 C.F.R. § 3.303(b).  

The first clinical evidence of post-service treatment of a 
back condition is dated in December 1977.  Private treatment 
records at this time indicate that the veteran complained of 
acute low back pain associated with chest discomfort.  
Records indicate that the physician considered that the 
veteran might have had a ruptured disc.  The veteran was 
evaluated in the hospital and diagnosed with lumbosacral 
strain and treated with medication and physical therapy.  

Private treatment records dated in November 1978 indicate 
that the veteran was seen for cervical spine strain.  Record 
of this treatment is silent for symptomology related to the 
veteran's lower back.

VA treatment records dated in August 2003 indicate that the 
veteran reported as a new patient.  At that time, the veteran 
complained of pain in the right knee, lateral right forearm, 
and occasional neck pain over the left posterior.  Record of 
the treatment indicates that the veteran reported additional 
pain in the lower back, bilateral elbows, and joints when 
asked about his pain as part of a pain screening 
questionnaire.  

VA treatment records dated in April 2005 indicate that the 
veteran reported arthritis over the previous ten years 
involving the knees and elbows that was worse in the morning 
and responded to heat and exercise.  The examiner reported 
that the veteran's arthritis appeared to be progressive and 
responded to a certain amount of medication.  Physical 
examination revealed very little inflammation to the elbow, 
wrist, and knees, but some tenderness to active and passive 
motion.  The examiner considered that the veteran's arthritis 
may have been rheumatoid.  

VA treatment records dated in July 2005 indicate that the 
veteran's arthritis was doing extremely well on medication.  

VA treatment records dated in June 2006 indicate that the 
veteran complained of a history of right leg and low back 
pain.  The veteran reported that the pain radiated only to 
his knees, and that the pain was sometimes worse with sitting 
or standing.  The veteran reported that had been dragging his 
leg.  The veteran reported that he had experienced occasional 
neck pain and no arm pain.  The examiner determined that the 
veteran had a narrow C5-C6 disc.  Physical examination 
revealed that the veteran was able to heel and toe walk.  The 
veteran's gastroc was slightly weaker when he did toe stands, 
but there was no atrophy.  The veteran's right knee jerk was 
nearly absent, and the left knee jerk was normal.  The 
veteran's quadricep was slightly weak.  The veteran's hip 
test was negative, as was his straight leg raise.  The 
veteran's ankle jerks were 2+.  The veteran could bend 
forward and come within one foot of touching his toes.  The 
veteran could touch his toes by bending his knees.  The 
veteran exhibited pain on extension and was limited at ten 
degrees.  The veteran could raise his arms over his head with 
some pain.  The veteran could reach behind him well with his 
left hand, but not with his right hand.  There was not a lot 
of crepitation found at the shoulders and the veteran's neck 
had good motions.  Spurling sign was negative and the cranial 
nerves were normal.  A CAT scan revealed a broad disc at L5-
S1 but not enough to compress the fourth root.  The examiner 
ordered an MRI for further evaluation, and opined that the 
veteran's back condition was clinically more like spinal 
stenosis.  The examiner provided the veteran with a back 
supporter and a cane, and advised the veteran to stop smoking 
right away.  

Report of MRI examination dated in June 2006 reveals 
straightening of the normal lumbar lordosis, mild desiccation 
at all levels with moderate desiccation at L5-S1, mild loss 
of vertical height at L1/2, L2/3, L3/4, and L5-S1, mild 
annular disc bulging at L3/4 and L4/5 with minimal disc 
bulging at L2/3.  There was a focal small midline disc 
protrusion at L5-S1 that was broad-based and extended into 
the neural exit foramina, moderate narrowing of the right L5-
S1 neural exit foramen, and moderate degenerative facet 
arthropathy at all levels.  There was no lateral recess 
stenosis or bony canal stenosis.  There was an abdominal 
aortic aneurysm that was fusiform and intrarenal.  There was 
a focal area on the sagital T1 weighted pulse sequence of 
intermediate signal intensity corresponding to disc material, 
adjacent to the L5 pedicle, that was not seen on axial images 
but was suspicious for a free fragment in the right lateral 
recess.  

The veteran underwent VA examination in April 2007.  At that 
time, the examiner reported that the veteran's treatment 
records indicated that his intermittent with remissions 
lumbosacral strain began in 1966, and that the veteran 
reported that he slipped and pulled his back and has had 
multiple back strains throughout life.  The examiner reported 
that the veteran experienced a fair outcome using treatments 
of medication and heat.  The veteran reported that he had a 
history of hospitalizations and further reported that in 1976 
he was hospitalized for one week for an evaluation of lower 
back pain.  The veteran reported that he had a history of 
trauma to the spine because he had experienced multiple back 
strains.  The veteran reported that he experienced numbness, 
paresthesias, leg or foot weakness, unsteadiness, fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  The 
veteran reported that his pain was dull and moderate and 
occurred for multiple hours each day.  The veteran reported 
that pain radiated to his right leg and described that pain 
as cramp-like and sharp.  The veteran reported that he 
experienced severe flare-ups every three to four months that 
lasted three to seven days.  The veteran reported no 
functional loss during flare-ups.  The veteran reported that 
he was able to walk one-quarter mile with a cane.  

Upon physical examination of the veteran's spine at the time 
of the April 2007 VA examination, no bilateral spasm, 
atrophy, guarding, tenderness, or weakness was found.  
Bilateral pain with motion was indicated.  There was no 
muscle spasm, localized tenderness, or guarding severe enough 
to be responsible for an abnormal gait or spinal contour.  
The veteran's posture, head position, symmetry in appearance, 
and gait were noted as normal.  Abnormal spinal curvatures 
were not found.  The veteran's hip flexion, hip extension, 
knee extension, ankle dorsiflexion, ankle plantar flexion, 
and great toe extension were all noted to have either active 
movement against some resistance or active movement against 
full resistance.  The veteran's muscle tone was noted to be 
normal.  Sensory testing revealed normal sensation as to the 
veteran's upper extremities on bilateral vibration, pain, 
light touch, and position sense.  Abnormal sensation at any 
location was not found.  Reflex testing revealed absent 
reflexes, bilaterally, as to the veteran's knee jerk and 
ankle jerk.   There was no evidence of cervical spine 
ankylosis or thoracolumbar spine ankylosis.  Range of motion 
testing of the thoracolumbar spine revealed active range of 
motion of flexion to 40 degrees, with pain beginning at 30 
degrees, and passive range of motion of flexion to 40 
degrees, with pain and additional loss of motion on 
repetitive use.  Active and passive range of motion of 
extension, bilateral lateral flexion, and bilateral rotation 
was measured at 20 degrees each, with pain on repetitive use 
and no additional loss of motion on repetitive use.   X-ray 
examination revealed multilevel DJD.

At the time of the April 2007 VA examination, the veteran was 
diagnosed with lower back pain, and the problem associated 
with lower back pain was determined to be lumbosacral strain.  
The examiner determined that the veteran's mild lower back 
pain in service subsequent to playing sports had resolved.  
The examiner opined that the veteran was discharged from the 
military in 1973 and, with time, developed DJD and increased 
weight that affect his back.  In essence, the examiner 
determined that the veteran's age and weight were the causes, 
or etiology of, his current DJD of the lumbar spine.  The 
examiner stated that the veteran's claims file and treatment 
records had been reviewed.

The Board notes that the RO, in its March 2007 request for a 
medical opinion as to a relationship between the veteran's 
in-service lumbar back strain and the veteran's current DJD 
of the lumbar spine, stated that the veteran had lumbar back 
strain while playing sports during service.  As discussed 
above, the rationale provided by the examiner for his opinion 
that the veteran's current DJD of the lumbar spine was not 
related to his in-service lumbar back strain was his 
determination that the veteran's mild low back pain from 
playing sports during service had resolved.  A review of the 
veteran's service treatment records indicates that there was 
no report of a sports-related back injury.  While the RO and 
the VA examiner appear to have mistakenly attributed the 
veteran's low back pain during service to playing sports, and 
not to the fall he reported in September 1966, or any other 
incident, the VA examiner did appropriately provide an 
opinion as to the etiology of the veteran's current DJD of 
the lumbar spine as he was asked to do in the RO's March 2007 
request for same. 

While the first clinical evidence of a back condition is 
dated in 1977, four years after separation from service, 
there is no further evidence treatment until June 2006, 
approximately thirty-three years after separation from 
service.  There is no evidence that the veteran received 
treatment for any back condition from 1978 to 2005.  In view 
of the lengthy period without treatment, there is no evidence 
of a continuity of treatment, and that weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As discussed above, service connection may be granted when 
all the evidence establishes a medical nexus between military 
service and current complaints. Degmetich v. Brown, 104 F. 3d 
1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The medical evidence of record shows that the veteran 
currently has DJD of the lumbar spine.  Service connection 
for DJD of the lumbar spine on a presumptive basis is not 
warranted because DJD of the lumbar spine was not shown 
within the applicable presumptive period following the 
veteran's separation from service.  See 38 C.F.R. § 3.309.  
Also, with no probative evidence of DJD of the lumbar spine 
that is related to the veteran's in-service lumbar back 
strain or to any incident during service, service connection 
on a direct basis for DJD of the lumbar spine is not 
warranted.

The veteran has attributed his current DJD of the lumbar 
spine to an incident during his military service.  However, 
as discussed above, a layperson, the veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Thus, the veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Gravely v. Nicholson, 2007 WL 715919 (Vet. App. Feb. 
22, 2007) (noting that the absence of in-service or 
contemporary medical evidence is a factor in weighing the 
probative value of lay testimony).

The weight of the medical evidence demonstrates that the 
veteran's DJD of the lumbar spine began many years after 
service and was not caused by any incident of service. The 
Board concludes that DJD of the lumbar spine was not incurred 
in or aggravated by service. 


As the preponderance of the evidence is against the claim of 
entitlement to service connection for DJD of the lumbar 
spine, the claim must be denied.  38 U.S.C.A. § 5107(b), 1 
Vet. App. 49 (1990).


ORDER

Service connection for COPD, to include as secondary to 
asbestos exposure, is denied. 

Service connection for DJD of the lumbar spine is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


